Supreme Court of Florida
                                   ____________

                                   No. SC17-818
                                   ____________

                         STEVEN RICHARD TAYLOR,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review Steven Richard Taylor’s appeal of the circuit court’s

order denying Taylor’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Taylor’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Taylor’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Taylor responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Taylor’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Taylor is not entitled to relief. Taylor

was sentenced to death following a jury’s recommendation for death by a vote of

ten to two. Taylor v. State, 630 So. 2d 1038, 1041 (Fla. 1993). Taylor’s sentence

of death became final in 1994. Taylor v. Florida, 513 U.S. 832 (1994). Thus,

Hurst does not apply retroactively to Taylor’s sentence of death. See Hitchcock,
226 So. 3d at 217. Accordingly, we affirm the denial of Taylor’s motion.

      The Court having carefully considered all arguments raised by Taylor, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 2017 WL 4355572 (U.S. Dec. 4,

2017), is now final. However, I continue to adhere to the views expressed in my

dissenting opinion in Hitchcock.

An Appeal from the Circuit Court in and for Duval County,
     Russell L. Healey, Judge - Case No. 161991CF002456AXXXMA

                                        -2-
Michael Paul Reiter, Ocala, Florida,
     for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer Ann Donahue, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                       -3-